Citation Nr: 1503970	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  The Veteran died in November 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the Roanoke, Virginia RO.

The appellant testified at a hearing before a Decision Review Officer (DRO) at the Roanoke, Virginia RO in June 2012.  The appellant testified at a hearing before the undersigned Veterans Law Judge in March 2013.  The transcripts of these hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate reveals that his terminal treatment was provided by Sentara Leigh Memorial Hospital.  These records have not been obtained and associated with the claims file.  In addition, the Statement of the Case reports that VA treatment records regarding the Veteran from the VA Medical Center in Hampton dated from 2002 to 2009 were considered.  Review of the claims file does not reveal any VA treatment records regarding the Veteran dated after April 2006 with the exception of a single, incomplete treatment record dated in October 2009.  As such, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete treatment records regarding the Veteran from Sentara Leigh Memorial Hospital, and VA treatment records regarding the Veteran dated since April 2006.  38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The appellant reported at the hearing in March 2013 that the Veteran received treatment at a nursing home shortly before his death.  The claims file does not reveal any records of the Veteran's treatment at the nursing home.  An invoice print out reveals billed amounts from Autumn Care of Norfolk.  On remand, the appellant must be contacted and asked to identify the nursing home and to provide or provide authorization for VA to obtain the records of the Veteran's treatment at the nursing home.

The Veteran's death certificate indicates that the cause of his death was "metastasis of liver cancer" and chronic obstructive pulmonary disease (COPD).  The appellant asserts that service connection for the cause of the Veteran's death is warranted because the Veteran's cancer was incurred as a result of alcohol abuse, precipitated by service-connected posttraumatic stress disorder (PTSD), and/or exposure to herbicides in the Republic of Vietnam.

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability, either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2014).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) .

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; Ischemic heart disease; all chronic B-cell leukemias; Multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; Porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed under 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994).  In this case, the Veteran's cause of death is not a disease listed under 38 C.F.R. § 3.309(e).  As such, presumptive service connection is not warranted.  Although the Veteran's particular cancer is not one of the cancer types which may be presumed under law to have been caused by herbicide exposure, the law provides that the appellant may still establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran is presumed to have been exposed to herbicides during his active service in Vietnam.  Moreover, there is a diagnosis of "metastasis of liver cancer," which is also listed as a cause of the Veteran's death.  In November 2010 a private provider stated:

1.  He was an alcoholic which probably led to the liver disease and ultimately the Liver Carcinoma.
2.  Patient had tobacco abuse which definitely led to the COPD.
3.  Patient had a drug abuse problem which is likely a part of his coping for PTSD.  This is a common diagnosis for a post war patient.  He was also homeless for a period of time and had trouble with maintaining an occupation[.]

In January 2012 a VA medical opinion was obtained.  The examiner noted the contentions of the appellant and discussed the history of the Veteran.  The examiner reported that in September 2009 the Veteran was found to have metastatic lesions on the liver.  It was reported that although it is not rare for Veterans with PTSD to smoke and have issues with substance abuse, it was also not unusual for these behaviors to exist in individuals without PTSD.  The examiner stated that although lifestyle choice often leads to serious health consequences, there was no evidence in this case that the Veteran's metastatic carcinoma was related to his smoking and polysubstance abuse.  The examiner explained that metastatic carcinoma is not a single disease but, rather a description of an event that can involve any one of a number of malignancies.  There was no autopsy entered into evidence so there was no indication that the Veteran suffered from primary hepatic carcinoma.  The examiner stated that there was nothing submitted but the opinion of one physician, linking the Veteran's PTSD to his liver metastasis and COPD.  The examiner disagreed with that assertion.

In November 2012 the same private provider as above reported that the medical record of the Veteran had been reviewed.  The provider rendered the opinion that the Veteran's metastatic liver cancer with a secondary diagnosis of COPD were the direct sequelae of conditions related to his military service.

As noted above, the Veteran's terminal treatment records as well as significant VA treatment records are not associated with the claims file.  Further, it is unclear if there is a difference between "metastasis of liver cancer" and "metastatic liver cancer."  In light of the additional relevant records that may be associated with the claims file pursuant to this remand and the lack of clarity regarding the diagnosis, the Board finds it necessary to remand the claim for another VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the outcome of the appellant's claim of entitlement to service connection for the cause of the Veteran's death may impact the outcome of the claim of entitlement to service-connected burial benefits, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will not adjudicate the issue of entitlement to service-connected burial benefits until the claim of entitlement to service connection for the cause of the Veteran's death is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since April 2006.  

2.  After securing any necessary authorization from the appellant, obtain and associate with the claims file complete treatment records regarding the Veteran from Sentara Leigh Memorial Hospital.

3.  Request that the appellant identify the nursing home that provided care of the Veteran to include clarifying whether Autumn Care of Norfolk is that nursing home.  Request that the appellant either provide the records of the Veteran's care at the nursing home or provide authorization for VA to obtain these records.  Thereafter, if adequate authorization is provided, obtain and associate with the claims file complete records of the Veteran's nursing home care.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  After completing the aforementioned development, refer the record and a complete copy of this remand to an appropriate medical professional to determine whether there is any relationship between the Veteran's cancer and COPD and his period of active military service.  The reviewer should answer the following questions: 

(a) Discuss the diagnoses of "metastasis of liver cancer" and "metastatic liver cancer" and clarify the Veteran's diagnosis.  Please indicate whether the disorder started in the liver.  

(b) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's cancer and/or COPD had its onset in service or is etiologically related thereto, to specially include his presumed exposure to herbicides in Vietnam?

(c) If the Veteran's cancer and/or COPD is found to be related to service, is it at least as likely as not (i.e., at least a 50 percent probability) that it contributed materially and significantly to his death?

(d) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's alcoholism is proximately due to or the result of a service-connected PTSD? 

(e) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's alcoholism caused the Veteran's cancer?

Consideration must be given to the certificate of death and the terminal medical records.

In rendering the opinions the examiner should comment upon the private opinion of record as well as the prior VA medical opinion.

A complete rationale should be provided for all opinions proffered.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


